Exhibit 10.39

 

Certificate No.  [  - ]

 

2013 Approved Company Share Option Plan Sub-Plan to the Oxford Immunotec Global
PLC Share Incentive Plan

 

FORM OF APPROVED OPTION CERTIFICATE – FOR APPROVED OPTION

 

This is to certify that [*****] of [*****] (the "Optionholder") is the holder of
an option to acquire up to a maximum of [*****] shares of £0.006705 each in
Oxford Immunotec Global PLC at a price of $[*****] per ordinary share (the
"Option").

 

1.

The Date of Grant of the Option is [*****].

 

2.

This Option was granted on [*****] under the Rules of the 2013 Approved Company
Share Option Plan Sub-Plan to the Oxford Immunotec Global PLC (the "Company")
Share Incentive Plan (as it may be amended from time to time, the "Plan"). Terms
defined in the rules of the Plan (but not defined in this Approved Option
Certificate) shall have the same meaning as set forth in the Plan in this
Approved Option Certificate, unless the context requires otherwise. The
provisions of this Approved Option Certificate are included only as a summary of
certain important provisions of the Plan.

 

3.

The Option is exercisable in accordance with the Plan. The exercise of the
Option is subject to the satisfaction of the performance condition set out in
Schedule 1 to this deed.

 

4.

The Option shall vest in accordance with the vesting schedule set out in
Schedule 3 to this deed.

 

5.

The Option is subject to:

 

 

a.

Schedule 4 to the Income Tax (Earnings and Pensions) Act 2003 (Schedule 4);

 

 

b.

any other legislation applying to share plans approved under Schedule 4; and

 

 

c.

the rules of the Plan.

 

Provided that the requirements of Schedule 4 shall take precedence.

 

6.

The Option Shares are not subject to any Relevant Restrictions.

 

7.

A condition of the exercise of the Option is that the holder of the Option
agrees to pay any secondary Class 1 NIC (Employer's NIC) arising on such
exercise.

 

8.

This Option is not transferable and will lapse upon the occasion of an
assignment, charge, disposal or other dealing with the rights conveyed by it.

 

9.

The grant and existence of the Option shall not affect the terms of the
Optionholder's employment with the Company or any other company of which the
Company has (or had) Control.

 

 

CSOP Option Certificate – [NAME]

2013 Share Incentive Plan

 

 
 

--------------------------------------------------------------------------------

 

 

10.

The Optionholder shall have no rights to compensation or damages on account of
any loss concerning the Option or the Plan that arises (or is claimed to arise),
in whole or in part, from:

 

 

a.

the termination of any office or employment held by the Optionholder;

 

 

b.

any notice to terminate office or employment given by the Optionholder;

 

 

c.

any company ceasing to be a member of the Group;

 

 

d.

the transfer of any business to a person which is not a member of the Group; or

 

 

e.

the loss of HMRC approval of the Option or the Plan.

 

This clause 10 applies however the relevant circumstances are caused and however
damages or compensation may be claimed.

 

The grant of the Option does not give the Optionholder any right to receive
further options under the Plan, or any other share incentives or bonuses.

 

The value of any benefit realised from the Option shall not be taken into
account in determining the Optionholder's entitlement to any pension or similar
benefit.

 

11.

To exercise the Option, the Optionholder should fill in and sign an exercise
notice in the form provided by the Company and submit it to the Company. The
Optionholder should note that if he or she exercises his or her Option within
three years of the Date of Grant, favourable tax treatment will generally not be
obtained, unless particular circumstances apply.

 

A copy of the Rules of the Plan may be obtained on request from Elizabeth M.
Keiley, Corporate Secretary.

 

 

SIGNED as a Deed

by Oxford Immunotec Global PLC

acting by                

 

 

____________________________________

Director

 

____________________________________

Secretary

 

DATED:                [*****]

 

 

THIS CERTIFICATE IS IMPORTANT AND SHOULD BE KEPT IN A SAFE PLACE

 

 

CSOP Option Certificate – [NAME]

2013 Share Incentive Plan

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

Performance Condition

 

None.

 

 

CSOP Option Certificate – [NAME]

2013 Share Incentive Plan

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEUDLE 2

 

Relevant Restrictions

 

None.

 

 

CSOP Option Certificate – [NAME]

2013 Share Incentive Plan 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

 

Vesting Schedule

 

Vesting Commencement Date:                                     [*****]

 

The vesting schedule is as follows:          

 

Unless earlier terminated, forfeited, relinquished or expired, and subject to
the Optionee’s continued employment through each vesting date, the Option shall
vest and become exercisable in four (4) equal annual installments beginning on
the first anniversary of the Vesting Start Date, with the number of Shares that
vest on any such date being rounded down to the nearest whole Share and the
Option becoming vested as to 100% of the Shares on the fourth anniversary of the
Vesting Start Date. For the avoidance of doubt, the Option shall vest as
follows:

 

Percentage of Option Vested

Vesting Date

25%

First anniversary of Vesting Start Date

25%

Second anniversary of Vesting Start Date

25%

Third anniversary of Vesting Start Date

25%

Fourth anniversary of Vesting Start Date

 

 

Notwithstanding the foregoing, in the event the Optionee is on an approved leave
of absence from active employment for any reason, vesting will be suspended with
respect to the Option during the period of the Optionee’s leave of absence that
extends beyond the first eight consecutive weeks of such leave (it being
understood that upon the Optionee’s return to active employment or service
following such leave, vesting hereunder shall resume as of the first day of such
return to active service).

 

 

CSOP Option Certificate – [NAME]

2013 Share Incentive Plan